


Exhibit 10.56

 

GT SOLAR INTERNATIONAL, INC.

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of January 19, 2009, between GT
Solar International, Inc., a Delaware corporation (the “Company”), and David
Gray (“Executive”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.     Employment.  The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the date of this Agreement and ending
as provided in paragraph 4 hereof (the “Employment Period”).  Employment with
the Company is subject to satisfactory completion of a pre-employment background
investigation and drug screening.

 


2.     POSITION AND DUTIES.


 


(A)   DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL SERVE AS VICE PRESIDENT,
STRATEGIC DEVELOPMENT OF THE COMPANY AND SHALL HAVE THE NORMAL DUTIES,
RESPONSIBILITIES, FUNCTIONS AND AUTHORITY OF THE VICE PRESIDENT, STRATEGIC
DEVELOPMENT, SUBJECT TO THE POWER AND AUTHORITY OF THE COMPANY’S BOARD OF
DIRECTORS (THE “BOARD”) TO EXPAND OR LIMIT SUCH DUTIES, RESPONSIBILITIES,
FUNCTIONS AND AUTHORITY AND TO OVERRULE ACTIONS OF OFFICERS OF THE COMPANY. 
DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL RENDER SUCH ADMINISTRATIVE,
EXECUTIVE AND MANAGERIAL SERVICES TO THE COMPANY AND ITS SUBSIDIARIES WHICH ARE
CONSISTENT WITH EXECUTIVE’S POSITION AS THE BOARD OR THE COMPANY’S PRESIDENT AND
CHIEF EXECUTIVE OFFICER MAY FROM TIME TO TIME DIRECT.


 


(B)   DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL REPORT TO THE COMPANY’S
PRESIDENT AND CHIEF EXECUTIVE OFFICER AND SHALL DEVOTE HIS BEST EFFORTS AND HIS
FULL BUSINESS TIME AND ATTENTION (EXCEPT FOR PERMITTED VACATION PERIODS AND
REASONABLE PERIODS OF ILLNESS OR OTHER INCAPACITY) TO THE BUSINESS AND AFFAIRS
OF THE COMPANY AND ITS SUBSIDIARIES.  EXECUTIVE SHALL PERFORM HIS DUTIES,
RESPONSIBILITIES AND FUNCTIONS TO THE COMPANY AND ITS SUBSIDIARIES HEREUNDER TO
THE BEST OF HIS ABILITIES IN A DILIGENT, TRUSTWORTHY, PROFESSIONAL AND EFFICIENT
MANNER AND SHALL COMPLY WITH THE COMPANY’S AND ITS SUBSIDIARIES’ POLICIES AND
PROCEDURES IN ALL MATERIAL RESPECTS.  IN PERFORMING HIS DUTIES AND EXERCISING
HIS AUTHORITY UNDER THE AGREEMENT, EXECUTIVE SHALL SUPPORT AND IMPLEMENT THE
BUSINESS AND STRATEGIC PLANS APPROVED FROM TIME TO TIME BY THE BOARD AND SHALL
SUPPORT AND COOPERATE WITH THE COMPANY’S AND ITS SUBSIDIARIES’ EFFORTS TO EXPAND
THEIR BUSINESSES AND OPERATE PROFITABLY AND IN CONFORMITY WITH THE BUSINESS AND
STRATEGIC PLANS APPROVED BY THE BOARD.  SO LONG AS EXECUTIVE IS EMPLOYED BY THE
COMPANY, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD,
ACCEPT OTHER EMPLOYMENT OR PERFORM OTHER SERVICES FOR COMPENSATION.  DURING THE
EMPLOYMENT PERIOD, EXECUTIVE SHALL NOT SERVE AS AN OFFICER OR DIRECTOR OF, OR
OTHERWISE PERFORM SERVICES FOR COMPENSATION FOR, ANY OTHER ENTITY WITHOUT THE
PRIOR APPROVAL OF THE BOARD; PROVIDED THAT EXECUTIVE MAY SERVE AS AN OFFICER

 

--------------------------------------------------------------------------------


 


OR DIRECTOR OF OR OTHERWISE PARTICIPATE IN SOLELY EDUCATIONAL, WELFARE, SOCIAL,
RELIGIOUS, SPORTING CLUB AND CIVIC ORGANIZATIONS SO LONG AS SUCH ACTIVITIES DO
NOT INTERFERE WITH EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES.  EXECUTIVE SHALL BE PRIMARILY BASED AT THE COMPANY’S HEADQUARTERS
IN MERRIMACK, NEW HAMPSHIRE.  EXECUTIVE UNDERSTANDS AND AGREES THAT HIS
EMPLOYMENT WILL REQUIRE TRAVEL FROM TIME TO TIME.


 


(C)   FOR PURPOSES OF THIS AGREEMENT, “SUBSIDIARIES” SHALL MEAN ANY CORPORATION
OR OTHER ENTITY OF WHICH THE SECURITIES OR OTHER OWNERSHIP INTERESTS HAVING THE
VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER GOVERNING
BODY ARE, AT THE TIME OF DETERMINATION, OWNED BY THE COMPANY, DIRECTLY OR
THROUGH ONE OF MORE SUBSIDIARIES.


 


3.     COMPENSATION AND BENEFITS.


 


(A) DURING THE EMPLOYMENT PERIOD, EXECUTIVE’S BASE SALARY SHALL BE AT THE RATE
OF $285,000 PER ANNUM OR SUCH HIGHER RATE AS THE COMPENSATION COMMITTEE OF THE
BOARD (THE “COMPENSATION COMMITTEE”) MAY DETERMINE FROM TIME TO TIME (AS
ADJUSTED FROM TIME TO TIME, THE “BASE SALARY”), WHICH SALARY SHALL BE PAYABLE BY
THE COMPANY IN PROPORTIONATE, BI-WEEKLY INSTALLMENTS AND IN ACCORDANCE WITH THE
COMPANY’S GENERAL PAYROLL PRACTICES IN EFFECT FROM TIME TO TIME.    IN ADDITION,
DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ALL
OF THE COMPANY’S EMPLOYEE BENEFIT PROGRAMS (OTHER THAN BONUSES AND OTHER
INCENTIVE PROGRAMS, EXCEPT AS OTHERWISE (I) PROVIDED HEREIN OR (II) DETERMINED
BY THE BOARD) FOR WHICH SENIOR EXECUTIVE EMPLOYEES OF THE COMPANY AND ITS
SUBSIDIARIES ARE GENERALLY ELIGIBLE, AND EXECUTIVE SHALL BE ELIGIBLE TO EARN
THREE (3) WEEKS OF PAID VACATION AND SIX (6) DAYS OF PAID LEAVE FOR ILLNESS EACH
CALENDAR YEAR IN ACCORDANCE WITH THE COMPANY’S POLICIES.  EXECUTIVE’S
PARTICIPATION IN THE COMPANY’S BENEFIT PLANS WILL BE SUBJECT TO THE TERMS OF
APPLICABLE PLAN DOCUMENTS AND THE COMPANY’S GENERALLY APPLICABLE POLICIES, AND
THE COMPANY IN ITS SOLE DISCRETION MAY FROM TIME TO TIME ADOPT, MODIFY,
INTERPRET OR DISCONTINUE SUCH PLANS OR POLICIES.


 


(B)           DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR ALL REASONABLE BUSINESS EXPENSES INCURRED BY HIM IN THE COURSE OF
PERFORMING HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT IN ACCORDANCE
WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS
WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH EXPENSES.


 


(C)           IN ADDITION TO THE BASE SALARY, DURING THE EMPLOYMENT PERIOD,
EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE EXECUTIVE INCENTIVE PROGRAM OF
THE COMPANY, THE TERMS OF WHICH FOR FISCAL YEAR 2009 ARE ATTACHED AS EXHIBIT A
HERETO (THE “EIP”), UNDER WHICH EXECUTIVE MAY BE ELIGIBLE TO RECEIVE A BONUS
BASED UPON THE ACHIEVEMENT OF SUCH PERFORMANCE TARGETS AND OTHER CONDITIONS AS
STATED IN THE EIP; PROVIDED, HOWEVER, THAT EXECUTIVE MUST EXECUTE A PARTICIPANT
AGREEMENT WITH THE COMPANY PRIOR TO BEING DEEMED A PARTICIPANT IN THE EIP.  THE
EXECUTIVE’S TARGET BONUS FOR FY 10 SHALL BE 40% OF BASE SALARY PRO-RATED FOR
PARTIAL YEAR PARTICIPATION.    EXECUTIVE’S “PARTICIPATION DATE” UNDER THE EIP
SHALL BE JULY 1, 2009.  AS SPECIAL CONSIDERATION IN CONJUNCTION WITH EXECUTIVE’S
HIRE, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A SIGN-ON BONUS OF $200,000.   
THIS PAYMENT SHALL BE DISBURSED IN THREE INSTALLMENTS, $80,000 ON THE FIRST
PAYROLL DATE FOLLOWING THE EXECUTIVE’S START DATE AND $60,000 ON THE PAYROLL
FOLLOWING THE EXECUTIVES SIX MONTH ANNIVERSARY AND $60,000 ON THE PAYROLL
FOLLOWING THE EXECUTIVE’S ONE YEAR

 

2

--------------------------------------------------------------------------------


 


ANNIVERSARY.     INSTALLMENTS ARE CONTINGENT UPON THE EXECUTIVE BEING EMPLOYED
WITH THE COMPANY ON THE DATE OF PAYMENT, PROVIDED HOWEVER THAT IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE WITHIN THE
FIRST YEAR OF EMPLOYMENT, ANY UNPAID INSTALLMENTS SHALL ACCELERATE AND BECOME
PAYABLE UPON THE DATE OF TERMINATION.    THE EIP, IF ANY, FOR FUTURE YEARS SHALL
BE DETERMINED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS.  WHILE
THE COMPANY DOES NOT GUARANTEE THE EXISTENCE OR THE TERMS AND CONDITIONS OF ANY
INCENTIVE PLAN IN FUTURE YEARS, PARTICIPATION IN  SUCH PLANS (INCLUDING EQUITY
PLANS), IF ANY, SHALL BE EXTENDED TO EXECUTIVE TO AN EXTENT COMMENSURATE WITH
EXECUTIVE’S POSITION.


 

(d)           Subject to the approval of the Board, Executive will be eligible
to receive 110,000 restricted stock units (“RSUs”) in the Company.  Timing of
the grant shall be following announcement of the company’s financial results for
the third quarter of FY 09 and in accordance with the company’s quarterly
window.   First anniversary vesting shall be adjusted accordingly to coincide
with the anniversary of the executive’s date of hire.   The terms, restrictions,
limitations and termination provisions of the RSUs will be as set-forth in the
form of an RSU agreement attached hereto as Exhibit B and will be subject to the
Company’s 2008 Equity Incentive Plan.

 


(E)           ALL AMOUNTS PAYABLE TO EXECUTIVE AS COMPENSATION HEREUNDER SHALL
BE SUBJECT TO ALL REQUIRED AND CUSTOMARY WITHHOLDING BY THE COMPANY AND ITS
SUBSIDIARIES.


 


4.     TERMINATION.


 


(A)       THE EMPLOYMENT PERIOD SHALL BEGIN ON THE DATE OF THIS AGREEMENT AND
CONTINUE UNTIL THE EMPLOYMENT PERIOD IS TERMINATED BY (I) EXECUTIVE’S
RESIGNATION (WITH OR WITHOUT GOOD REASON, AS DEFINED BELOW) OR DEATH OR
DISABILITY (AS DEFINED BELOW) AS DETERMINED BY THE BOARD IN ITS GOOD FAITH
JUDGMENT OR (II) THE COMPANY AT ANY TIME PRIOR TO SUCH DATE WITH OR WITHOUT
CAUSE (AS DEFINED BELOW).  EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY TERMINATION
OF THE EMPLOYMENT PERIOD BY THE COMPANY SHALL BE EFFECTIVE AS SPECIFIED IN A
WRITTEN NOTICE FROM THE COMPANY TO EXECUTIVE; PROVIDED THAT, THE COMPANY SHALL
PROVIDE AT LEAST THIRTY (30) DAYS ADVANCE NOTICE TO EXECUTIVE IN THE EVENT THE
COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE.  EXECUTIVE SHALL
PROVIDE AT LEAST THIRTY (30) DAYS ADVANCE WRITTEN NOTICE OF EXECUTIVE’S
RESIGNATION OF EMPLOYMENT, WITH OR WITHOUT GOOD REASON (AS DEFINED BELOW), TO
THE BOARD.


 


(B)       IF THE EMPLOYMENT PERIOD IS TERMINATED BY THE COMPANY WITHOUT CAUSE,
OR AS A RESULT OF EXECUTIVE’S RESIGNATION WITH GOOD REASON, EXECUTIVE SHALL BE
ENTITLED TO:


 


(I)            CONTINUE TO RECEIVE HIS BASE SALARY, SUBJECT TO APPLICABLE
WITHHOLDING, (PAID IN ACCORDANCE WITH THE COMPANY’S GENERAL PAYROLL PRACTICES IN
EFFECT ON THE TERMINATION DATE) AS SPECIAL SEVERANCE PAYMENTS FROM THE DATE OF
TERMINATION FOR A PERIOD OF TWELVE (12) MONTHS THEREAFTER (THE “SEVERANCE
PERIOD”);


 


(II)           TO THE EXTENT PERMITTED BY THE APPLICABLE BENEFIT PLANS,
CONTINUED PARTICIPATION DURING THE SEVERANCE PERIOD IN MEDICAL AND DENTAL
INSURANCE PLANS SPONSORED BY THE COMPANY ON TERMS AND CONDITIONS IN EFFECT AT
THE TIME OF SUCH

 

3

--------------------------------------------------------------------------------


 


TERMINATION (INCLUDING COST SHARING, IF APPLICABLE) SUBSTANTIALLY SIMILAR TO
THOSE APPLICABLE TO EMPLOYEES OF THE COMPANY GENERALLY;


 


PROVIDED, HOWEVER, EXECUTIVE SHALL BE ENTITLED TO THE PAYMENTS AND BENEFITS
DESCRIBED IN CLAUSES (B)(I) AND (B)(II) OF THIS PARAGRAPH IF AND ONLY IF
EXECUTIVE HAS EXECUTED AND DELIVERED TO THE COMPANY THE GENERAL RELEASE
SUBSTANTIALLY IN FORM AND SUBSTANCE AS SET FORTH IN EXHIBIT C ATTACHED HERETO
WITHIN TWENTY-TWO (22) DAYS FOLLOWING THE DAY OF TERMINATION AND THE GENERAL
RELEASE HAS BECOME EFFECTIVE, AND ONLY SO LONG AS EXECUTIVE HAS NOT REVOKED OR
BREACHED THE PROVISIONS OF THE GENERAL RELEASE OR BREACHED THE PROVISIONS OF
PARAGRAPHS 5, 6 AND 7 HEREOF.  EXECUTIVE SHALL NOT BE ENTITLED TO ANY OTHER
SALARY, COMPENSATION OR BENEFITS AFTER TERMINATION OF THE EMPLOYMENT PERIOD,
EXCEPT AS SPECIFICALLY PROVIDED FOR IN THE COMPANY’S EMPLOYEE BENEFIT PLANS OR
AS OTHERWISE EXPRESSLY REQUIRED BY APPLICABLE LAW.


 


(C)   IF THE EMPLOYMENT PERIOD IS (I) TERMINATED BY THE COMPANY FOR CAUSE OR
(II) TERMINATED BY EXECUTIVE WITHOUT GOOD REASON (AS DEFINED BELOW), EXECUTIVE
SHALL ONLY BE ENTITLED TO RECEIVE HIS BASE SALARY THROUGH THE DATE OF
TERMINATION AND SHALL NOT BE ENTITLED TO ANY OTHER SALARY, COMPENSATION OR
BENEFITS FROM THE COMPANY OR ITS SUBSIDIARIES THEREAFTER, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED FOR UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS OR AS
OTHERWISE EXPRESSLY REQUIRED BY APPLICABLE LAW.  THE TERMINATION OF THE
EMPLOYMENT PERIOD FOR CAUSE SHALL PRECLUDE EXECUTIVE’S RESIGNATION WITH GOOD
REASON.  IF THIS AGREEMENT IS TERMINATED DUE TO EXECUTIVE’S DEATH OR DISABILITY,
EXECUTIVE SHALL ONLY BE ENTITLED TO RECEIVE (X) HIS BASE SALARY THROUGH THE DATE
OF TERMINATION, (Y) ANY BENEFITS EXECUTIVE OR HIS ELIGIBLE FAMILY MEMBERS ARE
ELIGIBLE FOR UNDER COBRA, AND (Z) AT THE SOLE DISCRETION OF THE BOARD, A
PRO-RATA PORTION (BASED ON THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED DURING THE
FISCAL YEAR IN WHICH THE DEATH OR DISABILITY OCCURRED) OF ANY ANNUAL TARGET
BONUS EXECUTIVE WOULD HAVE BEEN ENTITLED TO FOR SUCH FISCAL YEAR HAD THE
EMPLOYMENT PERIOD NOT BEEN TERMINATED DURING SUCH YEAR, PAYABLE AT THE TIME
EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE SUCH BONUS HAD THE EMPLOYMENT
PERIOD NOT BEEN TERMINATED.  THE BOARD SHALL RETAIN FULL DISCRETIONARY AUTHORITY
TO DETERMINE WHETHER ANY BONUS IS PAID, AND THE SIZE THEREOF, PURSUANT TO THIS
PARAGRAPH 4(C) IN EFFECT BASED UPON THE COMPANY’S PERFORMANCE AS WELL AS
EXECUTIVE’S CONTRIBUTION TOWARD BUSINESS OBJECTIVES AS DEMONSTRATED BY THE
ACHIEVEMENT OF FUNCTIONAL/INDIVIDUAL GOALS.


 


(D)   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL OF EXECUTIVE’S RIGHTS
TO SALARY, BONUSES, EMPLOYEE BENEFITS AND OTHER COMPENSATION HEREUNDER WHICH
WOULD HAVE ACCRUED OR BECOME PAYABLE AFTER THE TERMINATION OF THE EMPLOYMENT
PERIOD SHALL CEASE UPON SUCH TERMINATION, OTHER THAN THOSE EXPRESSLY REQUIRED
UNDER APPLICABLE LAW (SUCH AS COBRA).


 


(E)   FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN WITH RESPECT TO
EXECUTIVE, ONE OR MORE OF THE FOLLOWING:  (I) THE COMMISSION OF A FELONY OR
OTHER CRIME INVOLVING MORAL TURPITUDE OR THE COMMISSION OF ANY OTHER ACT OR
OMISSION INVOLVING DISHONESTY, DISLOYALTY OR FRAUD WITH RESPECT TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR CUSTOMERS OR SUPPLIERS,
(II) REPEATEDLY REPORTING TO WORK UNDER THE INFLUENCE OF ALCOHOL OR ILLEGAL
DRUGS, THE USE OF ILLEGAL DRUGS IN THE WORKPLACE OR OTHER REPEATED CONDUCT
CAUSING THE COMPANY OR ANY OF ITS SUBSIDIARIES SUBSTANTIAL PUBLIC DISGRACE OR
DISREPUTE OR SUBSTANTIAL ECONOMIC HARM, (III) SUBSTANTIAL AND REPEATED FAILURE
TO PERFORM DUTIES AS REASONABLY DIRECTED BY THE BOARD OR THE COMPANY’S PRESIDENT
AND CHIEF EXECUTIVE OFFICER, (IV) ANY ACT OR OMISSION

 

4

--------------------------------------------------------------------------------


 


AIDING OR ABETTING A, A SUPPLIER OR CUSTOMER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO THE MATERIAL DISADVANTAGE OR DETRIMENT OF THE COMPANY AND ITS
SUBSIDIARIES, (V) BREACH OF FIDUCIARY DUTY, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (VI) ANY
OTHER MATERIAL BREACH OF THIS AGREEMENT WHICH IS NOT CURED TO THE COMPANY’S
REASONABLE SATISFACTION WITHIN FIFTEEN (15) DAYS AFTER WRITTEN NOTICE TO
EXECUTIVE.


 


(F)    FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN EXECUTIVE’S
INABILITY TO PERFORM THE ESSENTIAL DUTIES, RESPONSIBILITIES AND FUNCTIONS OF HIS
POSITION WITH THE COMPANY AND ITS SUBSIDIARIES FOR A PERIOD OF 90 CONSECUTIVE
DAYS OR FOR A TOTAL OF 180 DAYS DURING ANY 12-MONTH PERIOD AS A RESULT OF ANY
MENTAL OR PHYSICAL ILLNESS, DISABILITY OR INCAPACITY EVEN WITH REASONABLE
ACCOMMODATIONS FOR SUCH ILLNESS, DISABILITY OR INCAPACITY PROVIDED BY THE
COMPANY AND ITS SUBSIDIARIES OR IF PROVIDING SUCH ACCOMMODATIONS WOULD BE
UNREASONABLE, ALL AS DETERMINED BY THE COMPENSATION COMMITTEE IN ITS REASONABLE
GOOD FAITH JUDGMENT.  EXECUTIVE SHALL COOPERATE IN ALL REASONABLE RESPECTS WITH
THE COMPANY IF A QUESTION ARISES AS TO WHETHER HE HAS BECOME DISABLED
(INCLUDING, WITHOUT LIMITATION, SUBMITTING TO REASONABLE EXAMINATIONS BY ONE OR
MORE MEDICAL DOCTORS AND OTHER HEALTH CARE SPECIALISTS SELECTED BY THE COMPANY
AND AUTHORIZING SUCH MEDICAL DOCTORS AND OTHER HEALTH CARE SPECIALISTS TO
DISCUSS EXECUTIVE’S CONDITION WITH THE COMPANY).


 


(G)   FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN IF EXECUTIVE
RESIGNS FROM EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES PRIOR TO THE END
OF THE EMPLOYMENT PERIOD AS A RESULT OF THE OCCURRENCE OF ONE OR MORE OF THE
FOLLOWING EVENTS:  (I) THE COMPANY  REDUCES THE AMOUNT OF THE BASE SALARY (OTHER
THAN AS A RESULT OF A GENERAL ACROSS-THE-BOARD SALARY REDUCTION APPLICABLE TO
ALL SENIOR EXECUTIVES OF THE COMPANY)  (X) ELECTS TO ELIMINATE THE EIP WITHOUT
PERMITTING EXECUTIVE TO PARTICIPATE IN AN ANNUAL INCENTIVE BONUS PLAN IN PLACE
OF THE EIP WHICH OFFERS A POTENTIAL BONUS PAYMENT COMPARABLE TO THAT EARNABLE AT
100% OF PLAN TARGET BY EXECUTIVE UNDER THE EIP OR (Y) DOES NOT EXTEND TO
EXECUTIVE PARTICIPATION IN EQUITY PLANS COMMENSURATE WITH EXECUTIVE’S POSITION,
TO THE EXTENT SENIOR EXECUTIVES OF THE COMPANY PARTICIPATE IN SUCH EQUITY PLANS,
(II) THE COMPANY CHANGES EXECUTIVE’S TITLE AND REDUCES HIS RESPONSIBILITIES OR
AUTHORITY IN A MANNER MATERIALLY INCONSISTENT WITH THAT OF THE POSITION OF
GENERAL COUNSEL OR (III) THE COMPANY  CHANGES EXECUTIVE’S PLACE OF WORK TO A
LOCATION OUTSIDE OF NEW HAMPSHIRE OR MASSACHUSETTS; PROVIDED THAT IN ORDER FOR
EXECUTIVE’S RESIGNATION FOR GOOD REASON TO BE EFFECTIVE HEREUNDER, EXECUTIVE
MUST PROVIDE WRITTEN NOTICE TO THE COMPANY STATING EXECUTIVE’S INTENT TO RESIGN
FOR GOOD REASON AND THE GROUNDS THEREFOR WITHIN THIRTY (30) DAYS AFTER SUCH
GROUNDS EXIST AND GRANT THE COMPANY THIRTY (30) DAYS FROM RECEIPT OF SUCH NOTICE
TO REMEDY OR OTHERWISE REMOVE THE GROUNDS SUPPORTING EXECUTIVE’S RESIGNATION FOR
GOOD REASON.


 


5.     CONFIDENTIAL INFORMATION.


 


(A)           EXECUTIVE ACKNOWLEDGES THAT THE INFORMATION, OBSERVATIONS AND DATA
(INCLUDING TRADE SECRETS) OBTAINED BY HIM WHILE EMPLOYED BY THE COMPANY AND ITS
SUBSIDIARIES CONCERNING THE BUSINESS OR AFFAIRS OF THE COMPANY, OR ANY OF ITS
SUBSIDIARIES, (“CONFIDENTIAL INFORMATION”) ARE THE PROPERTY OF THE COMPANY OR
SUCH SUBSIDIARY.  THEREFORE, EXECUTIVE AGREES THAT HE SHALL NOT DISCLOSE TO ANY
PERSON OR ENTITY OR USE FOR HIS OWN PURPOSES ANY CONFIDENTIAL INFORMATION OR ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION OF OTHER PERSONS OR ENTITIES IN THE

 

5

--------------------------------------------------------------------------------

 


POSSESSION OF THE COMPANY AND ITS SUBSIDIARIES (“THIRD PARTY INFORMATION”)
(OTHER THAN IN THE ORDINARY COURSE OF PERFORMING HIS DUTIES FOR THE COMPANY),
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD, EITHER DURING OR AFTER HIS
EMPLOYMENT WITH THE COMPANY, UNLESS AND TO THE EXTENT THAT THE CONFIDENTIAL
INFORMATION OR THIRD PARTY INFORMATION BECOMES GENERALLY KNOWN TO AND AVAILABLE
FOR USE BY THE PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S ACTS OR OMISSIONS. 
EXECUTIVE SHALL DELIVER TO THE COMPANY AT THE TERMINATION OF THE EMPLOYMENT
PERIOD, OR AT ANY OTHER TIME THE COMPANY MAY REQUEST, ALL MEMORANDA, NOTES,
PLANS, RECORDS, REPORTS, COMPUTER FILES, DISKS AND TAPES, PRINTOUTS AND SOFTWARE
AND OTHER DOCUMENTS AND DATA (AND COPIES THEREOF) EMBODYING OR RELATING TO THIRD
PARTY INFORMATION, CONFIDENTIAL INFORMATION, WORK PRODUCT (AS DEFINED BELOW) OR
THE BUSINESS OF THE COMPANY, OR ANY OF ITS SUBSIDIARIES, WHICH HE MAY THEN
POSSESS OR HAVE UNDER HIS CONTROL.


 


(B)   EXECUTIVE SHALL BE PROHIBITED FROM USING OR DISCLOSING ANY CONFIDENTIAL
INFORMATION OR TRADE SECRETS THAT EXECUTIVE MAY HAVE LEARNED THROUGH ANY PRIOR
EMPLOYMENT.  IF AT ANY TIME DURING THE EMPLOYMENT PERIOD EXECUTIVE BELIEVES HE
IS BEING ASKED TO ENGAGE IN WORK THAT WILL, OR WILL BE LIKELY TO, JEOPARDIZE ANY
CONFIDENTIALITY OR OTHER OBLIGATIONS EXECUTIVE MAY HAVE TO FORMER EMPLOYERS,
EXECUTIVE SHALL IMMEDIATELY ADVISE THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE
OFFICER SO THAT EXECUTIVE’S DUTIES CAN BE MODIFIED APPROPRIATELY.  EXECUTIVE
REPRESENTS AND WARRANTS TO THE COMPANY THAT EXECUTIVE TOOK NOTHING WITH HIM
WHICH BELONGED TO ANY FORMER EMPLOYER WHEN EXECUTIVE LEFT HIS PRIOR EMPLOYMENT
POSITIONS AND THAT EXECUTIVE HAS NOTHING THAT CONTAINS ANY INFORMATION WHICH
BELONGS TO ANY FORMER EMPLOYER.  IF AT ANY TIME EXECUTIVE DISCOVERS THIS IS
INCORRECT, EXECUTIVE SHALL PROMPTLY RETURN ANY SUCH MATERIALS TO EXECUTIVE’S
FORMER EMPLOYER AND NOTIFY THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER. 
THE COMPANY DOES NOT WANT ANY SUCH MATERIALS, AND EXECUTIVE SHALL NOT BE
PERMITTED TO USE OR REFER TO ANY SUCH MATERIALS IN THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER.


 


(C)   EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY’S BUSINESS DEPENDS ON
THE EXTENSIVE USE OF HIGHLY PROPRIETARY TRADE SECRETS RELATED TO THE BUSINESS,
INCLUDING (AMONG OTHER THINGS) EXTREMELY COMPLEX SUBJECT MATTERS, IN PARTICULAR,
PHOTOVOLTAIC FABRICATIONS LINES AND PHOTOVOLTAIC MANUFACTURING EQUIPMENT
(COLLECTIVELY, “PV”).  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY’S
TRADE SECRETS AND CONFIDENTIAL INFORMATION RELATED TO ITS BUSINESS IN GENERAL,
AND PV IN PARTICULAR, ARE UNIQUE IN THE SOLAR POWER MARKETPLACE AND THAT
EXECUTIVE WILL HAVE ACCESS TO, AND BE REQUIRED TO KNOW AND USE, THE COMPANY’S
HIGHLY PROPRIETARY INFORMATION ON A DAY-TO-DAY BASIS IN HIS JOB WITH THE
COMPANY.  ACCORDINGLY, EXECUTIVE ACKNOWLEDGES AND AGREES THAT, SHOULD A
COMPETITOR TO THE COMPANY GAIN ACCESS TO THE INFORMATION EXECUTIVE WILL USE ON A
DAY-TO-DAY BASIS WHILE EMPLOYED AT THE COMPANY, THE COMPANY WOULD LOSE A
SIGNIFICANT COMPETITIVE ADVANTAGE IN THE MARKETPLACE.


 


6.     INTELLECTUAL PROPERTY, INVENTIONS AND PATENTS.  EXECUTIVE ACKNOWLEDGES
THAT ALL DISCOVERIES, CONCEPTS, IDEAS, INVENTIONS, INNOVATIONS, IMPROVEMENTS,
DEVELOPMENTS, METHODS, DESIGNS, ANALYSES, DRAWINGS, REPORTS, PATENT
APPLICATIONS, COPYRIGHTABLE WORK AND MASK WORK (WHETHER OR NOT INCLUDING ANY
CONFIDENTIAL INFORMATION) AND ALL REGISTRATIONS OR APPLICATIONS RELATED THERETO,
ALL OTHER PROPRIETARY INFORMATION AND ALL SIMILAR OR RELATED INFORMATION
(WHETHER OR NOT PATENTABLE) WHICH RELATE TO THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR
EXISTING OR FUTURE PRODUCTS OR SERVICES AND WHICH ARE

 

6

--------------------------------------------------------------------------------


 


CONCEIVED, DEVELOPED OR MADE BY EXECUTIVE (WHETHER ALONE OR JOINTLY WITH OTHERS)
WHILE EMPLOYED BY THE COMPANY AND ITS SUBSIDIARIES, WHETHER BEFORE OR AFTER THE
DATE OF THIS AGREEMENT (“WORK PRODUCT”), BELONG TO THE COMPANY OR SUCH
SUBSIDIARY.  EXECUTIVE SHALL PROMPTLY DISCLOSE SUCH WORK PRODUCT TO THE BOARD
AND, AT THE COMPANY’S EXPENSE, PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE
BOARD (WHETHER DURING OR AFTER THE EMPLOYMENT PERIOD) TO ESTABLISH AND CONFIRM
SUCH OWNERSHIP (INCLUDING, WITHOUT LIMITATION, ASSIGNMENTS, CONSENTS, POWERS OF
ATTORNEY AND OTHER INSTRUMENTS).


 


7.     NON-COMPETE, NON-SOLICITATION.


 


(A)           EXECUTIVE ACKNOWLEDGES AND AGREES THAT SHOULD EXECUTIVE DEPART THE
COMPANY AND BECOME ENGAGED BY A COMPETITOR WITHIN A ONE (1) YEAR PERIOD
FOLLOWING HIS DEPARTURE, EXECUTIVE WOULD BY NECESSITY UTILIZE AND RELY UPON THE
EXTENSIVE PROPRIETARY INFORMATION, CONFIDENTIAL INFORMATION AND TRADE SECRETS,
RELATED TO THE BUSINESS, THAT EXECUTIVE WAS REQUIRED TO KNOW, AND USE, ON A
DAY-TO-DAY BASIS WHILE EMPLOYED BY THE COMPANY.  EXECUTIVE ALSO ACKNOWLEDGES
THAT DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
HE SHALL BECOME INTIMATELY FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND WITH
OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND ITS SUBSIDIARIES AND
THAT HIS SERVICES SHALL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE
COMPANY AND ITS SUBSIDIARIES.  THEREFORE, EXECUTIVE AGREES THAT, DURING THE
EMPLOYMENT PERIOD AND FOR ONE (1) YEAR THEREAFTER (THE “NONCOMPETE PERIOD”), HE
SHALL NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST IN, OR, IN A BUSINESS
CAPACITY, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, BE
EMPLOYED BY, OR IN ANY MANNER ENGAGE IN, ANY BUSINESS OR ENTITY COMPETING WITH
THE BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES AS SUCH BUSINESSES EXIST OR
ARE IN PROCESS DURING THE EMPLOYMENT PERIOD OR ON THE DATE OF THE TERMINATION OF
THE EMPLOYMENT PERIOD, WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE COMPANY OR ITS
SUBSIDIARIES ENGAGE IN SUCH BUSINESS OR ACTIVELY PLAN TO ENGAGE IN SUCH
BUSINESSES AT THE TIME OF EXECUTIVE’S DEPARTURE FROM THE COMPANY.  NOTHING
HEREIN SHALL PROHIBIT EXECUTIVE FROM BEING A PASSIVE OWNER OF NOT MORE THAN 2%
OF THE OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY TRADED,
SO LONG AS EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH
CORPORATION.  FOR PURPOSES OF THIS AGREEMENT, COMPETITORS OF THE COMPANY SHALL
INCLUDE, BUT NOT BE LIMITED TO, THE COMPANIES LISTED IN EXHIBIT D HERETO. 
NOTHING HEREIN WILL RESTRICT EXECUTIVE FROM THE RIGHT TO PRACTICE LAW FOLLOWING
THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY.


 


(B)           IN ADDITION, DURING THE NONCOMPETE PERIOD, EXECUTIVE SHALL NOT
DIRECTLY OR INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO
INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE
COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN THE COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY
PERSON WHO WAS AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY DURING THE 6-MONTH
PERIOD PRIOR TO THE DATE OF EXECUTIVE’S EMPLOYMENT TERMINATION OR (III) INDUCE
OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR
OTHER BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY WITH WHOM EXECUTIVE HAD
ANY MATERIAL CONTACT WHILE EMPLOYED BY THE COMPANY TO CEASE DOING BUSINESS WITH
THE COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY SUBSIDIARY.  DURING AND AFTER THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY

 

7

--------------------------------------------------------------------------------


 


DISPARAGE, CRITICIZE, DEFAME, SLANDER OR OTHERWISE MAKE ANY NEGATIVE STATEMENTS
OR COMMUNICATIONS REGARDING THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES OR
THEIR RESPECTIVE PAST AND PRESENT INVESTORS, OFFICERS, DIRECTORS OR EMPLOYEES.


 


8.     ENFORCEMENT.  IF, AT THE TIME OF ENFORCEMENT OF PARAGRAPHS 5, 6 OR 7 OF
THIS AGREEMENT, A COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE THAT
THE MAXIMUM PERIOD, SCOPE OR GEOGRAPHICAL AREA REASONABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA AND THAT
THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER
THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.  BECAUSE EXECUTIVE’S
SERVICES ARE UNIQUE AND BECAUSE EXECUTIVE HAS ACCESS TO CONFIDENTIAL INFORMATION
AND WORK PRODUCT, THE PARTIES HERETO AGREE THAT THE RESTRICTIONS CONTAINED IN
PARAGRAPHS 5, 6 AND 7 ARE NECESSARY FOR THE PROTECTION OF THE BUSINESS AND
GOODWILL OF THE COMPANY AND THE COMPANY AND ITS SUBSIDIARIES WOULD SUFFER
IRREPARABLE HARM FROM A BREACH OF PARAGRAPHS 5, 6 OR 7 BY EXECUTIVE AND THAT
MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY SUCH BREACH OF THIS
AGREEMENT.  THEREFORE, IN THE EVENT A BREACH OR THREATENED BREACH OF THIS
AGREEMENT, THE COMPANY AND ITS SUBSIDIARIES AND THEIR SUCCESSORS OR ASSIGNS, IN
ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, SHALL BE ENTITLED
TO SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT
OF COMPETENT JURISDICTION IN ORDER TO ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE
PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).  IN ADDITION, IN
THE EVENT OF A BREACH OR VIOLATION BY EXECUTIVE OF PARAGRAPH 7, THE NONCOMPETE
PERIOD SHALL BE AUTOMATICALLY EXTENDED BY THE AMOUNT OF TIME BETWEEN THE INITIAL
OCCURRENCE OF THE BREACH OR VIOLATION AND WHEN SUCH BREACH OR VIOLATION HAS BEEN
DULY CURED.  EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN PARAGRAPH
7 ARE REASONABLE AND THAT HE HAS REVIEWED THE PROVISIONS OF THIS AGREEMENT WITH
HIS LEGAL COUNSEL.


 


9.     ADDITIONAL ACKNOWLEDGMENTS.  IN ADDITION, EXECUTIVE ACKNOWLEDGES THAT THE
PROVISIONS OF PARAGRAPHS 5, 6 AND 7 ARE IN CONSIDERATION OF EMPLOYMENT WITH THE
COMPANY AND ADDITIONAL GOOD AND VALUABLE CONSIDERATION AS SET FORTH IN THIS
AGREEMENT.  EXECUTIVE ALSO ACKNOWLEDGES THAT (I) THE RESTRICTIONS CONTAINED IN
PARAGRAPHS 5, 6 AND 7 DO NOT PRECLUDE EXECUTIVE FROM EARNING A LIVELIHOOD, NOR
DO THEY UNREASONABLY IMPOSE LIMITATIONS ON EXECUTIVE’S ABILITY TO EARN A LIVING,
(II) THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES IS INTERNATIONAL IN SCOPE
AND WITHOUT GEOGRAPHICAL LIMITATION AND (III) NOTWITHSTANDING THE STATE OF
FORMATION OR PRINCIPAL OFFICE OF THE COMPANY OR RESIDENCE OF ANY OF ITS
EXECUTIVES OR EMPLOYEES (INCLUDING EXECUTIVE), THE COMPANY AND ITS SUBSIDIARIES
HAVE BUSINESS ACTIVITIES AND HAVE VALUABLE BUSINESS RELATIONSHIPS WITHIN ITS
INDUSTRY THROUGHOUT THE WORLD.  EXECUTIVE AGREES AND ACKNOWLEDGES THAT THE
POTENTIAL HARM TO THE COMPANY AND ITS SUBSIDIARIES OF THE NON-ENFORCEMENT OF
PARAGRAPHS 5, 6 AND 7 OUTWEIGHS ANY POTENTIAL HARM TO EXECUTIVE OF ITS
ENFORCEMENT BY INJUNCTION OR OTHERWISE.  EXECUTIVE ACKNOWLEDGES THAT HE HAS
CAREFULLY READ THIS AGREEMENT AND HAS GIVEN CAREFUL CONSIDERATION TO THE
RESTRAINTS IMPOSED UPON EXECUTIVE BY THIS AGREEMENT AND IS IN FULL ACCORD AS TO
THEIR NECESSITY FOR THE REASONABLE AND PROPER PROTECTION OF CONFIDENTIAL AND
PROPRIETARY INFORMATION OF THE COMPANY AND ITS SUBSIDIARIES NOW EXISTING OR TO
BE DEVELOPED IN THE FUTURE AND THE COMPANY’S GOOD WILL AND THAT EACH AND EVERY
RESTRAINT IMPOSED BY THIS AGREEMENT IS REASONABLE WITH RESPECT TO SUBJECT
MATTER, TIME PERIOD AND GEOGRAPHICAL AREA.  IF ANY RESTRICTION SET FORTH IN THIS
SECTION 7 IS FOUND BY ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE
BECAUSE IT EXTENDS FOR TOO LONG A PERIOD OF TIME OR OVER TOO GREAT A RANGE OF
ACTIVITIES OR IN TOO

 

8

--------------------------------------------------------------------------------


 


BROAD A GEOGRAPHIC AREA, IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM
PERIOD OF TIME, RANGE OF ACTIVITIES OR GEOGRAPHIC AREA AS TO WHICH IT MAY BE
ENFORCEABLE


 


10.   EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE HEREBY REPRESENTS AND WARRANTS TO
THE COMPANY THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT WITH, BREACH, VIOLATE OR CAUSE A
DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO
WHICH EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND, (II) EXECUTIVE IS NOT A
PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT, NONCOMPETE AGREEMENT,
CONFIDENTIALITY AGREEMENT OR OTHER RESTRICTION WITH ANY OTHER PERSON OR ENTITY,
WHICH WOULD BE BREACHED BY ENTERING INTO THIS AGREEMENT AND (III) UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THIS AGREEMENT SHALL BE
THE VALID AND BINDING OBLIGATION OF EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS.  EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED
WITH INDEPENDENT LEGAL COUNSEL REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THAT HE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED
HEREIN.


 


11.   SURVIVAL.  PARAGRAPHS 5 THROUGH 9, AND 27 SHALL SURVIVE AND CONTINUE IN
FULL FORCE IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING THE TERMINATION OF THE
EMPLOYMENT PERIOD.


 


12.   NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE EITHER PERSONALLY DELIVERED, SENT BY REPUTABLE OVERNIGHT COURIER
SERVICE OR MAILED BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, TO THE
RECIPIENT AT THE ADDRESS BELOW INDICATED:


 

Notices to Executive:

 

David Gray

8 Clemmons St.

Southborough, MA 01772

 

Notices to the Company:

 

GT Solar International, Inc.
243 Daniel Webster Highway
Merrimack, NH 03054
Attn: President and Chief Executive Officer

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 


13.   SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ACTION IN ANY OTHER JURISDICTION,
BUT THIS

 

9

--------------------------------------------------------------------------------


 


AGREEMENT SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF
SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.


 


14.   COMPLETE AGREEMENT.  THIS AGREEMENT, THE OFFER LETTER DATED NOVEMBER 20,
2008, THOSE DOCUMENTS EXPRESSLY REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN
DATE HEREWITH EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
AND SUPERSEDE AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED
TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


15.   NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY PARTY.


 


16.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE COUNTERPARTS,
EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


17.   SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS INTENDED TO BIND AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE, THE COMPANY AND THEIR RESPECTIVE
HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT EXECUTIVE MAY NOT ASSIGN HIS RIGHTS
OR DELEGATE HIS DUTIES OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.


 


18.   CHOICE OF LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW HAMPSHIRE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF NEW HAMPSHIRE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW HAMPSHIRE.  IN FURTHERANCE OF THE
FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW HAMPSHIRE SHALL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT (AND ALL SCHEDULES AND
EXHIBITS HERETO), EVEN THOUGH UNDER THAT JURISDICTION’S CHOICE OF LAW OR
CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD
ORDINARILY APPLY.


 


19.   AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED OR
WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND EXECUTIVE, AND NO
COURSE OF CONDUCT OR COURSE OF DEALING OR FAILURE OR DELAY BY ANY PARTY HERETO
IN ENFORCING OR EXERCISING ANY OF THE PROVISIONS OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE COMPANY’S RIGHT TO TERMINATE THE EMPLOYMENT PERIOD FOR
CAUSE) SHALL AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS
AGREEMENT OR BE DEEMED TO BE AN IMPLIED WAIVER OF ANY PROVISION OF THIS
AGREEMENT.


 


20.   INSURANCE.  THE COMPANY MAY, AT ITS DISCRETION, APPLY FOR AND PROCURE IN
ITS OWN NAME AND FOR ITS OWN BENEFIT LIFE AND/OR DISABILITY INSURANCE ON
EXECUTIVE IN ANY AMOUNT OR AMOUNTS CONSIDERED ADVISABLE.  EXECUTIVE AGREES TO
COOPERATE IN ANY MEDICAL OR OTHER EXAMINATION, SUPPLY ANY INFORMATION AND
EXECUTE AND DELIVER ANY APPLICATIONS OR OTHER INSTRUMENTS IN WRITING AS MAY BE
REASONABLY NECESSARY TO OBTAIN AND CONSTITUTE SUCH INSURANCE.

 

10

--------------------------------------------------------------------------------

 


EXECUTIVE HEREBY REPRESENTS THAT HE HAS NO REASON TO BELIEVE THAT HIS LIFE IS
NOT INSURABLE AT RATES NOW PREVAILING FOR HEALTHY MEN OF HIS AGE.


 


21.   INDEMNIFICATION AND REIMBURSEMENT OF PAYMENTS ON BEHALF OF EXECUTIVE.  THE
COMPANY AND ITS SUBSIDIARIES SHALL BE ENTITLED TO DEDUCT OR WITHHOLD FROM ANY
AMOUNTS OWING FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES TO EXECUTIVE ANY
FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAXES, EXCISE TAX OR EMPLOYMENT
TAXES (“TAXES”) IMPOSED WITH RESPECT TO EXECUTIVE’S COMPENSATION OR OTHER
PAYMENTS FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES OR EXECUTIVE’S OWNERSHIP
INTEREST IN THE COMPANY (INCLUDING, WITHOUT LIMITATION, WAGES, BONUSES,
DIVIDENDS, THE RECEIPT OR EXERCISE OF EQUITY OPTIONS AND/OR THE RECEIPT OR
VESTING OF RESTRICTED EQUITY).  IN THE EVENT THE COMPANY OR ANY OF ITS
SUBSIDIARIES DOES NOT MAKE SUCH DEDUCTIONS OR WITHHOLDINGS, EXECUTIVE SHALL
INDEMNIFY THE COMPANY AND ITS SUBSIDIARIES FOR ANY AMOUNTS PAID WITH RESPECT TO
ANY SUCH TAXES, TOGETHER WITH ANY INTEREST, PENALTIES AND RELATED EXPENSES
THERETO.


 


22.   ARBITRATION.  THE COMPANY AND EXECUTIVE MUTUALLY AGREE THAT ANY CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY BREACH THEREOF,
OR OTHERWISE ARISING OUT OF OR RELATING TO EXECUTIVE’S EMPLOYMENT, COMPENSATION
AND BENEFITS WITH THE COMPANY OR THE TERMINATION THEREOF, INCLUDING ANY CLAIM
FOR DISCRIMINATION UNDER ANY LOCAL, STATE OR FEDERAL EMPLOYMENT DISCRIMINATION
LAW SHALL BE SETTLED BY ARBITRATION UNDER THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) EMPLOYMENT ARBITRATION AND MEDIATION PROCEDURES.  ANY CLAIM OR
CONTROVERSY NOT SUBMITTED TO ARBITRATION IN ACCORDANCE WITH THIS PARAGRAPH SHALL
BE WAIVED, AND THEREAFTER NO ARBITRATION PANEL OR TRIBUNAL OR COURT SHALL HAVE
THE POWER TO RULE OR MAKE ANY AWARD ON ANY SUCH CLAIM OR CONTROVERSY.  THE AWARD
RENDERED IN ANY ARBITRATION PROCEEDING HELD UNDER THIS PARAGRAPH SHALL BE FINAL
AND BINDING, AND JUDGMENT UPON THE AWARD MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF.  CLAIMS FOR WORKERS’ COMPENSATION OR UNEMPLOYMENT
COMPENSATION BENEFITS ARE NOT COVERED BY THIS PARAGRAPH.  ALSO NOT COVERED BY
THIS PARAGRAPH ARE CLAIMS BY THE COMPANY OR BY EXECUTIVE FOR TEMPORARY
RESTRAINING ORDERS, PRELIMINARY INJUNCTIONS OR PERMANENT INJUNCTIONS (“EQUITABLE
RELIEF”) IN CASES IN WHICH SUCH EQUITABLE RELIEF WOULD BE OTHERWISE AUTHORIZED
BY LAW OR PURSUANT TO PARAGRAPH 8 HEREIN.  THE COMPANY SHALL BE RESPONSIBLE FOR
PAYING ANY FILING FEE OF THE SPONSORING ORGANIZATION AND THE FEES AND COSTS OF
THE ARBITRATOR; PROVIDED, HOWEVER, THAT IF EXECUTIVE IS THE PARTY INITIATING THE
CLAIM, HE WILL CONTRIBUTE AN AMOUNT EQUAL TO THE FILING FEE TO INITIATE A CLAIM
IN THE COURT OF GENERAL JURISDICTION IN THE STATE IN WHICH EXECUTIVE IS (OR WAS
LAST) EMPLOYED BY THE COMPANY.  EACH PARTY SHALL PAY FOR ITS OWN COSTS AND
ATTORNEYS’ FEES, IF ANY.


 


23.   CONSENT TO JURISDICTION.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
NEW HAMPSHIRE AND ANY COURT OF THE STATE OF NEW HAMPSHIRE, FOR PURPOSES OF ANY
DISPUTES AND CLAIMS UNDER PARAGRAPHS 5, 6 AND 7 AND FOR THE ENFORCEMENT OF ANY
FINAL DETERMINATION.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING IN NEW HAMPSHIRE WITH RESPECT TO ANY MATTERS TO WHICH
IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH 23.  EACH OF THE

 

11

--------------------------------------------------------------------------------


 


PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY DISPUTES AND CLAIMS UNDER PARAGRAPHS 5, 6 AND 7 AND FOR
THE ENFORCEMENT OF ANY FINAL DETERMINATION AND THEREBY IN THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE AND ANY COURT OF THE STATE OF
NEW HAMPSHIRE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.


 


24.   WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.


 


25.   CORPORATE OPPORTUNITY.  EXECUTIVE SHALL SUBMIT TO THE BOARD ALL BUSINESS,
COMMERCIAL AND INVESTMENT OPPORTUNITIES, OR OFFERS PRESENTED TO EXECUTIVE OR OF
WHICH EXECUTIVE BECOMES AWARE AT ANY TIME DURING THE EMPLOYMENT PERIOD WHICH
RELATE TO THE BUSINESS OF THE COMPANY (“CORPORATE OPPORTUNITIES”).  UNLESS
APPROVED BY THE BOARD, EXECUTIVE SHALL NOT ACCEPT OR PURSUE, DIRECTLY OR
INDIRECTLY, ANY CORPORATE OPPORTUNITIES ON EXECUTIVE’S OWN BEHALF.


 


26.   EXECUTIVE’S COOPERATION.  DURING THE EMPLOYMENT PERIOD AND THEREAFTER,
EXECUTIVE SHALL COOPERATE WITH THE COMPANY AND ITS SUBSIDIARIES IN ANY INTERNAL
INVESTIGATION, ANY ADMINISTRATIVE, REGULATORY OR JUDICIAL INVESTIGATION OR
PROCEEDING OR ANY DISPUTE WITH A THIRD PARTY AS REASONABLY REQUESTED BY THE
COMPANY (INCLUDING, WITHOUT LIMITATION, EXECUTIVE BEING AVAILABLE TO THE COMPANY
UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS, APPEARING AT
THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICE OF A SUBPOENA
OR OTHER LEGAL PROCESS, VOLUNTEERING TO THE COMPANY ALL PERTINENT INFORMATION
AND TURNING OVER TO THE COMPANY ALL RELEVANT DOCUMENTS WHICH ARE OR MAY COME
INTO EXECUTIVE’S POSSESSION, ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY
CONSISTENT WITH EXECUTIVE’S OTHER ACTIVITIES AND COMMITMENTS). IN THE EVENT THE
COMPANY REQUIRES EXECUTIVE’S COOPERATION IN ACCORDANCE WITH THIS PARAGRAPH, THE
COMPANY SHALL REIMBURSE EXECUTIVE SOLELY FOR REASONABLE TRAVEL EXPENSES
(INCLUDING LODGING AND MEALS) UPON SUBMISSION OF RECEIPTS.


 


27.   PAYMENTS SUBJECT TO SECTION 409A.  SUBJECT TO THE PROVISIONS IN THIS
SECTION 27, ANY SEVERANCE PAYMENTS OR BENEFITS UNDER THIS AGREEMENT SHALL BEGIN
ONLY UPON THE DATE OF EXECUTIVE’S “SEPARATION FROM SERVICE” (DETERMINED AS SET
FORTH BELOW) WHICH OCCURS ON OR AFTER THE DATE OF TERMINATION OF EXECUTIVE’S
EMPLOYMENT.  THE FOLLOWING RULES SHALL APPLY WITH RESPECT TO DISTRIBUTION OF THE
PAYMENTS AND BENEFITS, IF ANY, TO BE PROVIDED TO EXECUTIVE UNDER THIS AGREEMENT:


 


(A)   IT IS INTENDED THAT EACH INSTALLMENT OF THE SEVERANCE PAYMENTS AND
BENEFITS PROVIDED UNDER THIS AGREEMENT SHALL BE TREATED AS A SEPARATE “PAYMENT”
FOR PURPOSES OF SECTION 409A OF THE CODE AND THE GUIDANCE ISSUED THEREUNDER
(“SECTION 409A”).  NEITHER THE COMPANY

 

12

--------------------------------------------------------------------------------


 


NOR EXECUTIVE SHALL HAVE THE RIGHT TO ACCELERATE OR DEFER THE DELIVERY OF ANY
SUCH PAYMENTS OR BENEFITS EXCEPT TO THE EXTENT SPECIFICALLY PERMITTED OR
REQUIRED BY SECTION 409A.


 


(B)   IF, AS OF THE DATE OF EXECUTIVE’S “SEPARATION FROM SERVICE” FROM THE
COMPANY, EXECUTIVE IS NOT A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 409A), THEN EACH INSTALLMENT OF THE SEVERANCE PAYMENTS AND BENEFITS
SHALL BE MADE ON THE DATES AND TERMS SET FORTH IN THIS AGREEMENT.


 


(C)   IF, AS OF THE DATE OF EXECUTIVE’S “SEPARATION FROM SERVICE” FROM THE
COMPANY, EXECUTIVE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 409A), THEN:


 


(I)            EACH INSTALLMENT OF THE SEVERANCE PAYMENTS AND BENEFITS DUE UNDER
THIS AGREEMENT THAT, IN ACCORDANCE WITH THE DATES AND TERMS SET FORTH HEREIN,
WILL IN ALL CIRCUMSTANCES, REGARDLESS OF WHEN THE SEPARATION FROM SERVICE
OCCURS, BE PAID WITHIN THE SHORT-TERM DEFERRAL PERIOD (AS HEREINAFTER DEFINED),
SHALL BE TREATED AS A SHORT-TERM DEFERRAL WITHIN THE MEANING OF TREASURY
REGULATION § 1.409A-1(B)(4) TO THE MAXIMUM EXTENT PERMISSIBLE UNDER
SECTION 409A.  FOR PURPOSES OF THIS AGREEMENT, THE “SHORT-TERM DEFERRAL PERIOD”
MEANS THE PERIOD ENDING ON THE LATER OF THE FIFTEENTH DAY OF THE THIRD MONTH
FOLLOWING THE END OF EXECUTIVE’S TAX YEAR IN WHICH THE SEPARATION FROM SERVICE
OCCURS AND THE FIFTEENTH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE
COMPANY’S TAX YEAR IN WHICH THE SEPARATION FROM SERVICE OCCURS; AND


 


(II)           EACH INSTALLMENT OF THE SEVERANCE PAYMENTS AND BENEFITS DUE UNDER
THIS AGREEMENT THAT IS NOT DESCRIBED IN PARAGRAPH C(I) ABOVE AND THAT WOULD,
ABSENT THIS SUBSECTION, BE PAID WITHIN THE SIX-MONTH PERIOD FOLLOWING
EXECUTIVE’S “SEPARATION FROM SERVICE” FROM THE COMPANY SHALL NOT BE PAID UNTIL
THE DATE THAT IS SIX MONTHS AND ONE DAY AFTER SUCH SEPARATION FROM SERVICE (OR,
IF EARLIER, EXECUTIVE’S DEATH), WITH ANY SUCH INSTALLMENTS THAT ARE REQUIRED TO
BE DELAYED BEING ACCUMULATED DURING THE SIX-MONTH PERIOD AND PAID IN A LUMP SUM
ON THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING EXECUTIVE’S SEPARATION FROM
SERVICE AND ANY SUBSEQUENT INSTALLMENTS, IF ANY, BEING PAID IN ACCORDANCE WITH
THE DATES AND TERMS SET FORTH HEREIN; PROVIDED, HOWEVER, THAT THE PRECEDING
PROVISIONS OF THIS SENTENCE SHALL NOT APPLY TO ANY INSTALLMENT OF SEVERANCE
PAYMENTS AND BENEFITS IF AND TO THE MAXIMUM EXTENT THAT THAT SUCH INSTALLMENT IS
DEEMED TO BE PAID UNDER A SEPARATION PAY PLAN THAT DOES NOT PROVIDE FOR A
DEFERRAL OF COMPENSATION BY REASON OF THE APPLICATION OF TREASURY REGULATION §
1.409A-1(B)(9)(III) (RELATING TO SEPARATION PAY UPON AN INVOLUNTARY SEPARATION
FROM SERVICE).  ANY INSTALLMENTS THAT QUALIFY FOR THE EXCEPTION UNDER TREASURY
REGULATION § 1.409A-1(B)(9)(III) MUST BE PAID NO LATER THAN THE LAST DAY OF
EXECUTIVE’S SECOND TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE
SEPARATION FROM SERVICE OCCURS.


 


(D)   THE DETERMINATION OF WHETHER AND WHEN EXECUTIVE’S SEPARATION FROM SERVICE
FROM THE COMPANY HAS OCCURRED SHALL BE MADE AND IN A MANNER CONSISTENT WITH, AND
BASED ON THE PRESUMPTIONS SET FORTH IN, TREASURY REGULATION § 1.409A-1(H). 
SOLELY FOR PURPOSES OF THIS PARAGRAPH D, “COMPANY” SHALL INCLUDE ALL PERSONS
WITH WHOM THE COMPANY WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER
SECTION 414(B) AND 414(C) OF THE CODE.

 

13

--------------------------------------------------------------------------------


 


(E)   ALL REIMBURSEMENTS AND IN-KIND BENEFITS PROVIDED UNDER THIS AGREEMENT
SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A TO
THE EXTENT THAT SUCH REIMBURSEMENTS OR IN-KIND BENEFITS ARE SUBJECT TO
SECTION 409A, INCLUDING, WHERE APPLICABLE, THE REQUIREMENTS THAT (I) ANY
REIMBURSEMENT IS FOR EXPENSES INCURRED DURING EXECUTIVE’S LIFETIME (OR DURING A
SHORTER PERIOD OF TIME SPECIFIED IN THIS AGREEMENT), (II) THE AMOUNT OF EXPENSES
ELIGIBLE FOR REIMBURSEMENT DURING A CALENDAR YEAR MAY NOT AFFECT THE EXPENSES
ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER CALENDAR YEAR, (III) THE REIMBURSEMENT
OF AN ELIGIBLE EXPENSE WILL BE MADE ON OR BEFORE THE LAST DAY OF THE CALENDAR
YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE IS INCURRED AND (IV) THE RIGHT TO
REIMBURSEMENT IS NOT SUBJECT TO SET OFF OR LIQUIDATION OR EXCHANGE FOR ANY OTHER
BENEFIT.


 


(F)    THIS AGREEMENT IS INTENDED TO COMPLY WITH THE PROVISIONS OF SECTION 409A
AND THE AGREEMENT SHALL, TO THE EXTENT PRACTICABLE, BE CONSTRUED IN ACCORDANCE
THEREWITH.  THE COMPANY MAKES NO REPRESENTATION OR WARRANTY AND SHALL HAVE NO
LIABILITY TO EXECUTIVE OR ANY OTHER PERSON IF ANY PROVISIONS OF THIS AGREEMENT
ARE DETERMINED TO CONSTITUTE DEFERRED COMPENSATION SUBJECT TO SECTION 409A AND
DO NOT SATISFY AN EXEMPTION FROM, OR THE CONDITIONS OF, SECTION 409A.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
January 6, 2009, to be held in escrow and automatically released to each of the
parties and become effective as of the date first written above on page 1.

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

By:

/s/Brian P. Logue

 

 

 

 

Its:

Vice President Human Resources

 

 

 

 

/s/David Gray

 

DAVID GRAY

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

EXECUTIVE INCENTIVE PROGRAM

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF  RESTRICTED STOCK UNIT AGREEMENT

 

1

--------------------------------------------------------------------------------

Exhibit C

 

GENERAL RELEASE

 

VIA HAND DELIVERY

 

[Insert Date]

 

Mr. David Gray

8 Clemmons St.

Southborough, MA 01772

 

Dear David:

 

Pursuant to paragraph 4(a) of the Employment Agreement dated as of January 19,
2008 between GT Solar International, Inc. (the “Company”) and you (the
“Employment Agreement”), the Company is hereby providing you with thirty (30)
days prior notice that it is terminating your employment with the Company
without Cause [modify as applicable if Executive resigns with Good Reason (as
defined in the Employment Agreement)].  Your employment with the Company,
therefore, will terminate on [Insert date 30 days out] (the “Termination
Date”).  You are eligible to receive the severance benefits described in
paragraph 2 below if you sign and return this letter agreement to [Insert Name
and Address] no earlier than the Termination Date and no later than [Insert
Date] and it becomes binding between the Company and you; provided, however,
that you may not sign this letter agreement prior to the close of business on
your Termination Date.  By timely signing and returning this letter agreement
and not revoking your acceptance, you will be agreeing to the terms and
conditions set forth in the numbered paragraphs below, including the release of
claims set forth in paragraph 3.  Therefore, you are advised to consult with an
attorney before signing this letter agreement and you have at least 21 days to
do so.  If you sign this letter agreement, you may change your mind and revoke
your agreement during the seven-day period after you have signed it by notifying
me in writing.  If you do not so revoke, this letter agreement will become a
binding agreement between the Company and you upon the expiration of the
seven-day revocation period.

 

If you choose not to sign and return this letter agreement by [Insert Date], or
if you timely revoke your acceptance in writing, you shall not receive any
severance benefits from the Company.  You will, however, receive payment on your
Termination Date, as defined below, for your final wages [and any unused
vacation time] accrued through the Termination Date.  Also, regardless of
signing this letter agreement, you may elect to continue receiving group medical
insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.  All
premium costs for “COBRA” shall be paid by you on a monthly basis for as long
as, and to the extent that, you remain eligible for COBRA continuation.  You
should consult the COBRA materials to be provided by the Company for details
regarding these benefits.  All other benefits will cease upon your Termination
Date in accordance with the plan documents.

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day revocation period.

 

1

--------------------------------------------------------------------------------


 


1.     TERMINATION DATE - YOUR EFFECTIVE DATE OF TERMINATION FROM THE COMPANY
IS [INSERT DATE] (THE “TERMINATION DATE”).


 


2.     DESCRIPTION OF SEVERANCE BENEFITS - IF YOU TIMELY SIGN AND RETURN THIS
LETTER AGREEMENT AND DO NOT REVOKE YOUR ACCEPTANCE, THE COMPANY SHALL PROVIDE
YOU WITH THE FOLLOWING SEVERANCE BENEFITS PURSUANT TO PARAGRAPH 4(B) OF THE
EMPLOYMENT AGREEMENT:


 


(A)   THE COMPANY WILL PAY YOU SEVERANCE PAY AT YOUR CURRENT BASE SALARY RATE
FOR 12 MONTHS FOLLOWING THE TERMINATION DATE (THE “SEVERANCE PAY PERIOD”).  THIS
SEVERANCE PAY WILL BE PAID IN EQUAL INSTALLMENTS IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL PROCEDURES BUT IN NO EVENT WILL COMMENCE EARLIER THAN
THE EIGHTH (8TH) DAY AFTER EXECUTION OF THIS LETTER AGREEMENT.


 

(b)   Effective as of the Termination Date, you shall be considered to have
elected to continue receiving group medical and dental insurance pursuant to the
federal “COBRA” law, 29 U.S.C. § 1161 et seq.  During the Severance Pay Period,
the Company shall continue to pay the share of the premium for such coverage
that is paid by the Company for active and similarly-situated employees who
receive the same type of coverage.  The remaining balance of any premium costs,
and all premium costs after the Severance Pay Period, shall be paid by you on a
monthly basis for as long as, and to the extent that, you remain eligible for
COBRA continuation.  You should consult the COBRA materials to be provided by
the Company for details regarding these benefits.


 

3.     Release - In consideration of the payment of the severance benefits,
which you acknowledge you would not otherwise be entitled to receive, you hereby
release and forever discharge as of the date hereof (on behalf of yourself, and
your heirs, executors, administrators and assigns) the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, employee benefit plans and plan fiduciaries,
successors and assigns of the Company and its affiliates, and the Company’s
direct or indirect owners (collectively, the “Released Parties”) from any and
all claims, suits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date this letter agreement becomes effective and
enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which you, your spouse, or any of your
heirs, executors, administrators or assigns, may have, including, but not
limited to, any and all claims that arise out of or are connected with your
employment with, or your separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Equal Pay Act of 1963,
29 U.S.C. § 206(d), the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq.,
Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002, 18
U.S.C. 1514(A), the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
Executive Order 11246, Executive Order 11141, the Rehabilitation Act of 1973, 29
U.S.C. § 701, et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), 29

 

2

--------------------------------------------------------------------------------


 

U.S.C. § 1001 et seq., the New Hampshire Law Against Discrimination, N.H. Rev.
Stat. Ann. § 354-A:1 et seq., N.H. Rev. Stat. Ann. § 275:36 et seq. (New
Hampshire equal pay law), and the New Hampshire Whistleblowers’ Protection Act,
N.H. Rev. Stat. Ann. § 275-E:1 et seq., all as amended; or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters or
any claim or damage arising out of your employment with and/or separation from
the Company (including a claim for retaliation)) (all of the foregoing
collectively referred to herein as the “Claims”); provided, however, that
nothing in this letter agreement prevents you from filing a charge with,
cooperating with or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you may not be able to recover any monetary benefits in
connection with any such claim, charge or proceeding).


 


3.     NOTWITHSTANDING THE FOREGOING, THIS RELEASE DOES NOT INCLUDE AND WILL NOT
PRECLUDE A CLAIM FOR OR WITH RESPECT TO (A) SALARY PAYABLE THROUGH THE
TERMINATION DATE, OR ACCRUED, UNUSED VACATION TIME AS RECORDED ON THE COMPANY’S
BOOKS AS OF THE TERMINATION DATE; (B) VESTED BENEFITS UNDER ANY WELFARE,
RETIREMENT, DEFERRED COMPENSATION PLAN AND/OR OTHER EMPLOYEE BENEFIT PLAN
(C) YOUR COBRA RIGHTS; (D) PAYMENTS UNDER THIS LETTER AGREEMENT; (E) CLAIMS FOR
UNEMPLOYMENT COMPENSATION; (F) RIGHTS TO DEFENSE AND INDEMNIFICATION, IF ANY,
FROM THE COMPANY UNDER ITS DIRECTORS AND OFFICERS POLICY OR OTHERWISE FOR
ACTIONS TAKEN BY YOU IN THE COURSE AND SCOPE OF YOUR EMPLOYMENT WITH THE COMPANY
AND ITS SUBSIDIARIES AND AFFILIATES; (G) CLAIMS, ACTIONS OR RIGHTS ARISING UNDER
OR TO ENFORCE THE TERMS OF THIS LETTER AGREEMENT AND (H) CLAIMS THAT CANNOT BE
RELEASED BY LAW.


 


4.     RECOVERY, REPRESENTATIONS AND AGREEMENTS - IN SIGNING THIS LETTER
AGREEMENT, YOU ACKNOWLEDGE AND INTEND THAT IT SHALL BE EFFECTIVE AS A BAR TO
EACH AND EVERY ONE OF THE CLAIMS HEREINABOVE MENTIONED OR IMPLIED, EXCEPT AS
OTHERWISE PROVIDED IN PARAGRAPH 3 ABOVE.  YOU EXPRESSLY CONSENT THAT THIS LETTER
AGREEMENT SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH AND ALL OF ITS
EXPRESS TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS (NOTWITHSTANDING ANY STATE STATUTE THAT EXPRESSLY LIMITS THE
EFFECTIVENESS OF A LETTER AGREEMENT OF UNKNOWN, UNSUSPECTED AND UNANTICIPATED
CLAIMS), IF ANY, AS WELL AS THOSE RELATING TO ANY OTHER CLAIMS HEREINABOVE
MENTIONED OR IMPLIED.  YOU ACKNOWLEDGE AND AGREE THAT THIS WAIVER IS AN
ESSENTIAL AND MATERIAL TERM OF THIS LETTER AGREEMENT AND THAT WITHOUT SUCH
WAIVER THE COMPANY WOULD NOT HAVE AGREED TO THE TERMS OF THE EMPLOYMENT
AGREEMENT OR THIS LETTER AGREEMENT.  YOU FURTHER AGREE THAT IN THE EVENT YOU
SHOULD BRING A CLAIM SEEKING DAMAGES AGAINST THE COMPANY, OR IN THE EVENT YOU
SHOULD SEEK TO RECOVER AGAINST THE COMPANY IN ANY CLAIM BROUGHT BY A
GOVERNMENTAL AGENCY ON YOUR BEHALF, THIS LETTER AGREEMENT SHALL SERVE AS A
COMPLETE DEFENSE TO ANY MONETARY RELIEF RELATED TO ANY SUCH CLAIMS.  YOU FURTHER
AGREE THAT YOU ARE NOT AWARE OF ANY PENDING CLAIM OF THE TYPE DESCRIBED IN
PARAGRAPH 3 AS OF THE EXECUTION OF THIS LETTER AGREEMENT.  YOU REPRESENT THAT
YOU HAVE MADE NO ASSIGNMENT OR TRANSFER OF ANY RIGHT, CLAIM, DEMAND, CAUSE OF
ACTION, OR OTHER MATTER COVERED BY PARAGRAPH 3 ABOVE.  YOU AGREE THAT THIS
LETTER AGREEMENT DOES NOT WAIVE OR RELEASE ANY RIGHTS OR CLAIMS THAT YOU MAY
HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 WHICH ARISE AFTER
THE DATE YOU EXECUTE THIS LETTER

 

3

--------------------------------------------------------------------------------


 


AGREEMENT.  YOU ACKNOWLEDGE AND AGREE THAT YOUR SEPARATION FROM EMPLOYMENT WITH
THE COMPANY SHALL NOT SERVE AS THE BASIS FOR ANY CLAIM OR ACTION (INCLUDING,
WITHOUT LIMITATION, ANY CLAIM UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967).


 


5.     NON-DISCLOSURE, NON-COMPETITION, NON-SOLICITATION AND INVENTIONS
OBLIGATIONS - YOU ACKNOWLEDGE AND REAFFIRM YOUR OBLIGATIONS UNDER PARAGRAPHS 5,
6 AND 7 OF THE EMPLOYMENT AGREEMENT, INCLUDING, BUT NOT LIMITED TO, YOUR
OBLIGATION TO KEEP CONFIDENTIAL AND NOT TO DISCLOSE ANY AND ALL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY THAT YOU ACQUIRED DURING THE COURSE OF YOUR
EMPLOYMENT WITH THE COMPANY, AS WELL AS YOUR NON-COMPETITION, NON-SOLICITATION
AND INVENTIONS OBLIGATIONS.


 


6.     RETURN OF COMPANY PROPERTY — YOU AGREE THAT AS OF THE DATE HEREOF, YOU
HAVE RETURNED TO THE COMPANY ANY AND ALL PROPERTY, TANGIBLE OR INTANGIBLE,
RELATING TO ITS BUSINESS, WHICH YOU POSSESSED OR HAD CONTROL OVER AT ANY TIME
(INCLUDING, BUT NOT LIMITED TO, COMPANY-PROVIDED CREDIT CARDS, BUILDING OR
OFFICE ACCESS CARDS, KEYS, COMPUTER EQUIPMENT, MANUALS, FILES, DOCUMENTS,
RECORDS, SOFTWARE, CUSTOMER DATA BASE AND OTHER DATA) AND THAT YOU SHALL NOT
RETAIN ANY COPIES, COMPILATIONS, EXTRACTS, EXCERPTS, SUMMARIES OR OTHER NOTES OF
ANY SUCH MANUALS, FILES, DOCUMENTS, RECORDS, SOFTWARE, CUSTOMER DATA BASE OR
OTHER DATA.


 


7.     NON-DISPARAGEMENT - YOU AGREE THAT YOU WILL NOT, DIRECTLY OR INDIRECTLY
THROUGH ANOTHER PERSON OR ENTITY, DISPARAGE, CRITICIZE, DEFAME, SLANDER OR
OTHERWISE MAKE ANY NEGATIVE STATEMENTS OR COMMUNICATIONS REGARDING THE COMPANY
OR ITS AFFILIATES OR THEIR RESPECTIVE PAST AND PRESENT INVESTORS, OFFICERS,
DIRECTORS OR EMPLOYEES.  THE COMPANY AGREES THAT ITS OFFICERS AND BOARD OF
DIRECTORS WILL NOT, DIRECTLY OR INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY,
DISPARAGE, CRITICIZE, DEFAME, SLANDER OR OTHERWISE MAKE ANY NEGATIVE STATEMENTS
OR COMMUNICATIONS REGARDING YOU.


 


8.     COOPERATION - YOU SHALL COOPERATE WITH THE COMPANY AND ITS SUBSIDIARIES
IN ANY INTERNAL INVESTIGATION, ANY ADMINISTRATIVE, REGULATORY OR JUDICIAL
INVESTIGATION OR PROCEEDING OR ANY DISPUTE WITH A THIRD PARTY AS REASONABLY
REQUESTED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, YOU BEING AVAILABLE TO
THE COMPANY UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS,
APPEARING AT THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICE
OF A SUBPOENA OR OTHER LEGAL PROCESS, VOLUNTEERING TO THE COMPANY ALL PERTINENT
INFORMATION AND TURNING OVER TO THE COMPANY ALL RELEVANT DOCUMENTS WHICH ARE OR
MAY COME INTO YOUR POSSESSION, ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY
CONSISTENT WITH YOUR OTHER ACTIVITIES AND COMMITMENTS).  IN THE EVENT THE
COMPANY REQUIRES YOUR COOPERATION IN ACCORDANCE WITH THIS PARAGRAPH, THE COMPANY
SHALL REIMBURSE YOU SOLELY FOR REASONABLE TRAVEL EXPENSES (INCLUDING LODGING AND
MEALS) UPON SUBMISSION OF RECEIPTS.


 

9.     Breach - You agree that, if you breach this letter agreement, you will
(i) return to the Company any amount paid by the Company in connection with your
separation or termination from the Company and pursuant to the Employment
Agreement and this letter agreement and (ii) forfeit all remaining amounts
payable by the Company pursuant to the Employment Agreement and this letter
agreement.  Notwithstanding anything in this letter agreement to the contrary,
this letter agreement shall not relinquish, diminish, or in any way

 

4

--------------------------------------------------------------------------------


 


AFFECT ANY RIGHTS OR CLAIMS ARISING OUT OF ANY BREACH BY THE COMPANY OR BY ANY
RELEASED PARTY OF THE EMPLOYMENT AGREEMENT AFTER THE DATE HEREOF.


 


10.   VALIDITY - WHENEVER POSSIBLE, EACH PROVISION OF THIS LETTER AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS LETTER AGREEMENT IS HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR
RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL
NOT AFFECT ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS LETTER
AGREEMENT SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF
SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.


 


11.   NATURE OF AGREEMENT - YOU AGREE THAT NEITHER THIS LETTER AGREEMENT, NOR
THE FURNISHING OF THE CONSIDERATION FOR THIS LETTER AGREEMENT, SHALL BE DEEMED
OR CONSTRUED AT ANY TIME TO BE AN ADMISSION BY THE COMPANY, ANY RELEASED PARTY
OR YOURSELF OF ANY IMPROPER OR UNLAWFUL CONDUCT.


 


12.   UNDERSTANDINGS — YOU UNDERSTAND THAT ANY PAYMENTS OR BENEFITS PAID OR
GRANTED TO YOU UNDER PARAGRAPH 4(B) OF THE EMPLOYMENT AGREEMENT REPRESENT, IN
PART, CONSIDERATION FOR SIGNING THIS LETTER AGREEMENT AND ARE NOT SALARY, WAGES
OR BENEFITS TO WHICH YOU WERE ALREADY ENTITLED.  YOU UNDERSTAND AND AGREE THAT
YOU WILL NOT RECEIVE THE PAYMENTS AND BENEFITS SPECIFIED IN PARAGRAPH 2 HEREIN
UNLESS YOU EXECUTE THIS LETTER AGREEMENT AND DO NOT REVOKE THIS LETTER AGREEMENT
WITHIN THE TIME PERIOD PERMITTED HEREAFTER OR BREACH THIS LETTER AGREEMENT. 
SUCH PAYMENTS AND BENEFITS WILL NOT BE CONSIDERED COMPENSATION FOR PURPOSES OF
ANY EMPLOYEE BENEFIT PLAN, PROGRAM, POLICY OR ARRANGEMENT MAINTAINED OR
HEREAFTER ESTABLISHED BY THE COMPANY OR ITS AFFILIATES.  YOU ALSO ACKNOWLEDGE
AND REPRESENT THAT YOU HAVE RECEIVED ALL PAYMENTS AND BENEFITS THAT YOU ARE
ENTITLED TO RECEIVE (AS OF THE DATE HEREOF) BY VIRTUE OF ANY EMPLOYMENT BY THE
COMPANY.


 


13.   ACKNOWLEDGMENTS - BY SIGNING THIS LETTER AGREEMENT, YOU REPRESENT AND
AGREE THAT: (I) YOU HAVE READ IT CAREFULLY; (II) YOU UNDERSTAND ALL OF ITS TERMS
AND KNOW THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO,
RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED; (III) YOU VOLUNTARILY CONSENT TO EVERYTHING IN
IT; (IV) YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT;
(V) YOU HAVE BEEN GIVEN ALL TIME PERIODS REQUIRED BY LAW TO CONSIDER THIS LETTER
AGREEMENT, INCLUDING THE 21-DAY PERIOD REQUIRED BY THE AGE DISCRIMINATION IN
EMPLOYMENT ACT; (VI) YOU UNDERSTAND THAT YOU HAVE SEVEN DAYS AFTER THE EXECUTION
OF THIS LETTER AGREEMENT TO REVOKE IT, AND SUCH REVOCATION MUST BE IN WRITING
AND DELIVERED TO [INSERT NAME] BEFORE THE EXPIRATION OF THE REVOCATION PERIOD,
AND THAT THIS LETTER AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED; (VII) YOU HAVE SIGNED THIS LETTER AGREEMENT
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
YOU WITH RESPECT TO IT; AND (VIII) YOU AGREE THAT THE PROVISIONS OF THIS LETTER
AGREEMENT MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
YOU.

 

5

--------------------------------------------------------------------------------

 


14.   ENTIRE AGREEMENT - THIS LETTER AGREEMENT AND THE PARAGRAPHS THAT SURVIVE
PURSUANT TO PARAGRAPH 11 OF THE EMPLOYMENT AGREEMENT EMBODY THE COMPLETE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY
PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


15.   SEVERABILITY - WHENEVER POSSIBLE, EACH PROVISION OF THIS LETTER AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS LETTER AGREEMENT IS HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR
RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL
NOT AFFECT ANY OTHER PROVISION OF THIS LETTER AGREEMENT OR ANY ACTION IN ANY
OTHER JURISDICTION, BUT THIS LETTER AGREEMENT SHALL BE REFORMED, CONSTRUED AND
ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


16.   NO STRICT CONSTRUCTION - THE LANGUAGE USED IN THIS LETTER AGREEMENT SHALL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.


 


17.   COUNTERPARTS - THIS LETTER AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


18.   SUCCESSORS AND ASSIGNS - THIS LETTER AGREEMENT IS INTENDED TO BIND AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY YOU, THE COMPANY AND THEIR
RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT YOU MAY NOT ASSIGN YOUR
RIGHTS OR DELEGATE YOUR DUTIES OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.


 


19.   CHOICE OF LAW - ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS LETTER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
HAMPSHIRE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
RULES OR PROVISIONS (WHETHER OF THE STATE OF NEW HAMPSHIRE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW HAMPSHIRE.  IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF NEW HAMPSHIRE SHALL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS LETTER AGREEMENT (AND ALL SCHEDULES AND EXHIBITS HERETO),
EVEN THOUGH UNDER THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS,
THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.


 


20.   AMENDMENT AND WAIVER - THE PROVISIONS OF THIS LETTER AGREEMENT MAY BE
AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND YOU,
AND NO COURSE OF CONDUCT OR COURSE OF DEALING OR FAILURE OR DELAY BY ANY PARTY
HERETO IN ENFORCING OR EXERCISING ANY OF THE PROVISIONS OF THIS LETTER AGREEMENT
SHALL AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS LETTER
AGREEMENT OR BE DEEMED TO BE AN IMPLIED WAIVER OF ANY PROVISION OF THIS LETTER
AGREEMENT.


 


21.   INDEMNIFICATION AND REIMBURSEMENT OF PAYMENTS ON BEHALF OF YOU -   THE
COMPANY AND ITS SUBSIDIARIES SHALL BE ENTITLED TO DEDUCT OR WITHHOLD FROM ANY
AMOUNTS

 

6

--------------------------------------------------------------------------------



 


OWING FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES TO YOU ANY FEDERAL, STATE,
LOCAL OR FOREIGN WITHHOLDING TAXES, EXCISE TAX OR EMPLOYMENT TAXES (“TAXES”)
IMPOSED WITH RESPECT TO THE SEVERANCE BENEFITS DESCRIBED HEREIN.


 


22.   ARBITRATION - THE COMPANY AND YOU MUTUALLY AGREE THAT ANY CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR ANY BREACH
THEREOF, OR OTHERWISE ARISING OUT OF OR RELATING TO YOUR EMPLOYMENT,
COMPENSATION AND BENEFITS WITH THE COMPANY OR THE TERMINATION THEREOF, INCLUDING
ANY CLAIM FOR DISCRIMINATION UNDER ANY LOCAL, STATE OR FEDERAL EMPLOYMENT
DISCRIMINATION LAW SHALL BE SETTLED BY ARBITRATION UNDER THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) EMPLOYMENT ARBITRATION AND MEDIATION
PROCEDURES.  ANY CLAIM OR CONTROVERSY NOT SUBMITTED TO ARBITRATION IN ACCORDANCE
WITH THIS PARAGRAPH SHALL BE WAIVED, AND THEREAFTER NO ARBITRATION PANEL OR
TRIBUNAL OR COURT SHALL HAVE THE POWER TO RULE OR MAKE ANY AWARD ON ANY SUCH
CLAIM OR CONTROVERSY.  THE AWARD RENDERED IN ANY ARBITRATION PROCEEDING HELD
UNDER THIS PARAGRAPH SHALL BE FINAL AND BINDING, AND JUDGMENT UPON THE AWARD MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  CLAIMS FOR WORKERS’
COMPENSATION OR UNEMPLOYMENT COMPENSATION BENEFITS ARE NOT COVERED BY THIS
PARAGRAPH.  ALSO NOT COVERED BY THIS PARAGRAPH ARE CLAIMS BY THE COMPANY OR BY
YOU FOR TEMPORARY RESTRAINING ORDERS, PRELIMINARY INJUNCTIONS OR PERMANENT
INJUNCTIONS (“EQUITABLE RELIEF”) IN CASES IN WHICH SUCH EQUITABLE RELIEF WOULD
BE OTHERWISE AUTHORIZED BY LAW OR PURSUANT TO PARAGRAPH 8 OF THE EMPLOYMENT
AGREEMENT.  THE COMPANY SHALL BE RESPONSIBLE FOR PAYING ANY FILING FEE OF THE
SPONSORING ORGANIZATION AND THE FEES AND COSTS OF THE ARBITRATOR; PROVIDED,
HOWEVER, THAT IF YOU ARE THE PARTY INITIATING THE CLAIM, YOU WILL CONTRIBUTE AN
AMOUNT EQUAL TO THE FILING FEE TO INITIATE A CLAIM IN THE COURT OF GENERAL
JURISDICTION IN THE STATE IN WHICH YOU ARE (OR WERE LAST) EMPLOYED BY THE
COMPANY.  EACH PARTY SHALL PAY FOR ITS OWN COSTS AND ATTORNEYS’ FEES, IF ANY.


 


23.   CONSENT TO JURISDICTION - EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
NEW HAMPSHIRE AND ANY COURT OF THE STATE OF NEW HAMPSHIRE, FOR PURPOSES OF ANY
DISPUTES AND CLAIMS UNDER PARAGRAPHS 5, 6 AND 7 OF THE EMPLOYMENT AGREEMENT AND
FOR THE ENFORCEMENT OF ANY FINAL DETERMINATION.  EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN THE EMPLOYMENT
AGREEMENT SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING IN NEW HAMPSHIRE WITH RESPECT TO ANY MATTERS TO WHICH IT HAS
SUBMITTED TO JURISDICTION IN THIS PARAGRAPH 24.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY DISPUTES AND CLAIMS UNDER PARAGRAPHS 5, 6 AND 7 AND FOR THE ENFORCEMENT OF
ANY FINAL DETERMINATION AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW HAMPSHIRE AND ANY COURT OF THE STATE OF NEW HAMPSHIRE, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

7

--------------------------------------------------------------------------------



 


24.   WAIVER OF JURY TRIAL - AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS LETTER AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS LETTER AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.


 

If you have any questions about the matters covered in this letter agreement,
please call me at [insert phone number].

 

 

Very truly yours,

 

 

 

By:

 

 

 

[Insert Name]

 

 

[Insert Title]

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least 21 days to consider this letter agreement and I have chosen to execute
this on the date below.  I intend that this letter agreement will become a
binding agreement between the Company and me if I do not revoke my acceptance in
writing in seven days.

 

 

 

 

David Gray

 

Date

 

To be returned by [Insert Date].

 

8

--------------------------------------------------------------------------------


 

Exhibit D

 

COMPETITIVE COMPANIES

 

1.

Spire

 

 

2.

ALD / AMG

 

 

3.

PVA / Tepla / CGS

 

 

4.

Centrotherm / S: Q

 

 

5.

JFE

 

 

6.

Dai-Ichi Kiden

 

 

7.

Rena

 

 

8.

Solmic

 

 

9.

SIC

 

 

10.

Applied Materials / HCT / Baccini

 

 

11.

Manz

 

 

12.

Stangl

 

 

13.

Schmid

 

 

14.

OTB

 

 

15.

NPC

 

 

16.

Komax

 

 

17.

Eco Progetti

 

 

18.

Nishimbo

 

 

19.

PEnergy

 

 

20.

Somont

 

 

21.

T-Technik

 

 

22.

MSA

 

--------------------------------------------------------------------------------
